SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

57
KA 09-00818
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

KAREEM GUILLORY, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


ROBERT TUCKER, CANANDAIGUA, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (BRIAN D. DENNIS
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered March 13, 2009. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of two counts of criminal sale
of a controlled substance in the third degree (Penal Law § 220.39
[1]), and in appeal No. 2, he appeals from a judgment convicting him
upon his plea of guilty of assault in the second degree (§ 120.05 [6])
and intimidating a victim or witness in the third degree (§ 215.15
[1]). Defendant contends in each appeal that County Court abused its
discretion in denying his motion to withdraw his respective pleas at
the time of sentencing because, according to defendant, he entered the
guilty pleas under the mistaken belief that, if he pleaded guilty,
charges pending against his wife would be dismissed. We reject that
contention. “Where a sentencing court keeps the promises it made at
the time it accepted a plea of guilty, a defendant should not be
permitted to withdraw his plea on the sole ground that he
misinterpreted the agreement. Compliance with a plea bargain is to be
tested against an objective reading of the bargain, and not against a
defendant’s subjective interpretation thereof” (People v Cataldo, 39
NY2d 578, 580). The further challenge by defendant in appeal No. 2 to
the factual sufficiency of the plea allocutions with respect to the
counts of assault in the second degree and intimidating a victim or
witness in the third degree is unpreserved for our review because
defendant did not move to withdraw the plea or to vacate the judgment
of conviction on that ground (see People v Lopez, 71 NY2d 662, 665;
People v Howell, 60 AD3d 1347, 1347-1348). In any event, his
                                 -2-                            57
                                                         KA 09-00818

challenge is without merit. We reject defendant’s further contention
with respect to both appeals that the concurrent sentences imposed are
unduly harsh and severe. We have considered defendant’s remaining
contentions and conclude that none requires reversal.




Entered: February 18, 2011                      Patricia L. Morgan
                                                Clerk of the Court